NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QUN LIU,                                         No.   15-72039

                Petitioner,                      Agency No. A088-319-534

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 16, 2019**
                                 Pasadena, California

Before: NGUYEN and MILLER, Circuit Judges, and VITALIANO,*** District
Judge.

      Qun Liu, a native and citizen of the People’s Republic of China, seeks

review of the Board of Immigration Appeals’ order dismissing her appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have

jurisdiction under 8 U.S.C. § 1252(a)(1), and we review the Board’s determination

for substantial evidence. See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010).

      In dismissing Liu’s appeal, the Board upheld the IJ’s adverse credibility

finding on the basis of several inconsistencies within Liu’s testimony and between

it and her documentary submissions. See 8 U.S.C. § 1158(b)(1)(B)(iii). For

example, Liu initially testified and indicated in her written declaration that she was

promoted at the hospital in which she worked just one week after medical

personnel at the same hospital forced her to undergo an abortion; Liu then changed

her testimony, saying that she was in fact demoted after the procedure. When the

government asked her to explain this inconsistency, Liu testified that she was both

promoted and demoted. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011)

(concluding that the applicant’s opportunity to explain may be provided through

direct and cross-examination, not just through “multiple iterations” of explanation

or a “colloquy” with the IJ). The Board relied on several other inconsistencies

identified by the IJ and concluded that Liu was given ample opportunity to explain

them but failed to do so.

      Even assuming that Liu’s explanations were plausible, we cannot say that


                                          2
“any reasonable adjudicator would be compelled to conclude” that Liu’s testimony

was credible. 8 U.S.C. § 1252(b)(4)(B). In the absence of credible testimony from

Liu, or other evidence showing that she endured a forced abortion, Liu cannot

establish that her political opinion or any other protected ground was a central

reason for her persecution. See 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(B)(i).

      Because Liu cannot overcome the IJ’s adverse credibility determination,

substantial evidence supports the Board’s denial of withholding of removal. See 8

U.S.C. § 1231(b)(3)(C). Apart from her discredited testimony, Liu has not

identified any additional evidence that the IJ failed to consider, and nothing in the

record independently supports a claim for withholding of removal. See Garcia v.

Holder, 749 F.3d 785, 791 (9th Cir. 2014).

      Substantial evidence also supports the rejection of Liu’s claim under the

Convention Against Torture. See Singh v. Lynch, 802 F.3d 972, 977 (9th Cir.

2015). Liu’s claim relied on the same statements that she made regarding her

claims for asylum and withholding of removal. And her documentary evidence is

insufficient to establish a probability of torture for the same reason that it did not

establish her claims for asylum and withholding of removal. See Garcia, 749 F.3d

at 792.

      PETITION DENIED.




                                           3